Appeal from an order of the County Court of Clinton County, entered on May 1, 1941, dismissing a writ of habeas corpus and ordering appellant remanded to the custody of the warden of Clinton Prison at Dannemora, N. Y. On August 3,1925, appellant was sentenced by the County Court of Bronx County to a term of fifteen years in a State prison for the crime of robbery in the first degree. On August 6, 1925, he was sentenced by the County Court of Westchester County to a term of four years in a State prison for the crime of grand larceny in the first degree, with a provision that the latter sentence was not to run concurrently with the sentence imposed by the Bronx County Court. On July 19, 1934, he was released from prison on parole and remained at liberty until December 9, 1934, at which time he was declared delinquent and returned to prison. On December 9, 1935, he was again paroled and remained at liberty until April 28, 1938, when he was again returned to prison as a parole violator. Appellant’s contention seems to be that the two sentences should be considered separately for the purpose of figuring commutation and compensation to which he claims he is entitled. He alleges that inasmuch as the County Court of Westchester County provided that the sentence there imposed was to commence at the expiration of the sentence imposed by the Bronx County Court, he, therefore, commenced service of said four-year sentence on December 30, 1932, and that this four-year sentence fully expired on December 29, 1936. He admits that by reason of his delinquencies while on parole, the fifteen-year term was extended in full. He now urges that both the fifteen-year sentence and the four-year sentence have now expired and that his present restraint is unlawful. It might be pointed out that during a portion of the time when appellant claims he was serving his four-year sentence, he was at liberty on parole. We find no merit in any of appellant’s contentions. Order unanimously affirmed, without costs. Present — Hill, P. J„ Crapser, Bliss, Heffeman and Schenek, JJ.